—Order, Supreme Court, New York County (Leslie Crocker Snyder, J.), entered on or about October 22, 1996, which denied defendant’s motion made pursuant to CPL 440.20 to set aside a sentence imposed pursuant to a judgment rendered January 5, 1989, unanimously affirmed.
The court properly rejected defendant’s claim that the sentences imposed for his convictions of murder in the second degree must run concurrently with the sentence imposed for his conviction of criminal possession of a weapon in the second degree (see, Penal Law § 70.25 [2]; People v Salcedo, 92 NY2d 1019). The crime of possessing the loaded gun with intent to use it unlawfully against another was completed when defendant fired it at equipment at the opposite end of a bar he was patronizing, since the jury could have reasonably inferred, based upon the evidence presented at trial, that defendant used the gun with the intent to intimidate the murder victims, who were sitting in the area where he fired the shots. In moving to the center of the bar, crouching down, and aiming his gun at one of the victims, defendant initiated a separate and successive act which he subsequently completed by firing his gun several times at both victims, killing them. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Rubin and Andrias, JJ.